By the Court, Gilbert, J.
The principal question presented in this case' relates to the effect of the judgments of this court heretofore rendered, upon the returns to two several writs of certiorari, issued for the purpose of reviewing the proceedings, had under the act of April 13, 1861, (Session Laws of 1861, p. 485,) to estimate the expense of widening Main street, in the city of Brooklyn, and to assess on the property benefited by such improvement, the damages accruing therefrom. These writs were directed to the city of Brooklyn, and commanded them to return. “ all the proceedings *140had, together with all reports, petitions, objections, affidavits, and all orders, matters, and things touching, or relating to the assessment, and proceedings had and taken in the matter of widening Main street, etc. and all orders made therein by the county court of Kings county.” The said respondent, having in obedience to these writs returned a record containing all such proceedings, including the petition to said county court for the appointment of commissioners, and the order of said court, appointing them, the cases were brought to a hearing and judgment, in this court at general term. In one case the judgment, after reciting that it had been brought on for argument, “ upon certiorari and return thereto, bringing up the proceedings had in relation to the widening of Main street, under the act aforesaid,” orders and adjudges, “that said proceedings be reversed.” In the other case, the judgment contains the same recital, and then orders and adjudges that “ all said proceedings be reversed.” The said commissioners disregarded these judgments, and immediately after the same were entered, without having received any fresh authority, but acting solely under the aforesaid order of the county court appointing them, proceeded to make a new estimate and assessment; and their report thereof having been confirmed by this court at special term, the writ before us was sued out, directed to the city of Brooklyn, commanding them to return “ the petition on which said commissioners were appointed, and the order appointing them,” together with the subsequent proceedings, referring particularly thereto. The return contains the same petition, and the same order appointing them, as were returned on the former occasion, together with their new report, and the papers relating to its confirmation.
' 1. Had these commissioners, then, power to make the estimate and assessment under review, or was their appointment annulled by the judgments in the former cases ? There can be no doubt that these judgments, in terms, embrace the proceedings, whereby the commissioners were appointed, and *141explicitly reverse the same. The proceedings reversed are, all those had in relation to the widening of Main street, under the act of 1861. This language is sweeping and comprehensive ; and unless .its legal effect can be restricted, or limited by something aliunde, each and every proceeding taken in relation to the improvement in question, prior to the rendition of such judgments, was vacated and annulled. (See 2 Seld. 320.) The opinion of the court, delivered by Mr. Justice Barnard, upon the rendering of those judgments, states that the only error found in the proceedings was the assessment of the ferry franchise of the city of New York ; and that for this error, the report should be wholly set aside. Upon this it is contended, that the judgments actually rendered by the court were limited to the setting aside of the report of the commissioners only, and did not affect the proceedings previously had; and that, therefore, the latter proceedings remained in force, and the power thereby conferred upon the commissioners continued, and authorized them to make the new estimate and assessment. We cannot assent to this proposition.
1. The judgments were in full force, and even if they were erroneous, neither the commissioners, nor the officers of the city of Brooklyn, had any right to disregard them. If a judgment be entered in such a manner as not to embody the actual decision of the court, the remedy of any aggrieved party is by motion to correct the mistake ; and if it be correctly entered, but be erroneous in law, the only remedy is by appeal. It will never do to allow the validity of judgments to be impeached in any other mode. For, as was said by Johnson, J. in The People v. Sturtevant, (5 Seld. 266,) “ The principle is of universal force, that the order or judgment of a court having jurisdiction is to be obeyed, no matter how clearly it may be erroneous and the enforcement of this principle, in the present case, becomes especially necessary, for the reason that the judgments under consideration would be a complete bar to any action or proceeding for enforcing *142paymeñt of any assessment, imposed by the commissioners in their last report, even if we should quash the certiorari before us. This would follow upon the familiar principle, already alluded to, that a judgment continues in full force and effect, and binds all parties and privies, until reversed by a direct proceeding for that purpose. The benefit of these judgments was not confined to the relators respectively, but being in favor of the people, enured to all persons assessed; and a subsequent inconsistent judgment would not have the effect to destroy rights acquired under them. The same court frequently, (perhaps too frequently,) reverses its previous decisions ; but such reversals never have had, and without a statutory amendment never will have, the effect to restore rights, lost by the decisions reversed, unless an appeal be taken from the judgments entered thereon.
2. The decision actually made and entered in the minutes of the court, in each case, is in these words, “ proceedings reversed with costs.” Objections were raised in these cases, which if sustained by the court, necessarily involved a determination invalidating all the proceedings embraced in the record. We do not deem it suitable to this inquiry, to ascertain whether these objections were well founded in law or not; but we think the minutes of the coiirt furnish better evidence that a majority of the judges, who composed the court, concurred in the judgments entered, than the opinion delivered furnishes, that they did not concur therein.
II. It is also said that notwithstanding the record contained in the returns to the former writs of certiorari embraced the proceeding in the county court which resulted in the appointment of commissioners, and that although specific objections were taken to the validity of those proceedings, yet as those writs were directed to the city of Brooklyn, they did not bring before this court the proceedings in the county court, and therefore the judgments did not affect the latter. We think this view is erroneous. The act of 1861, before referred to, provides that after the appointment of the com*143missioners shall have heen made, “ all laws then in force relating to the widening of streets in the city of Brooklyn, not inconsistent with the provisions of that act, shall apply to the proceedings of said commissioners.” Among the laws thus adopted, was this provision of the charter of Brooklyn, viz. “ after the reports of the commissioners shall he confirmed, the said reports shall he delivered to the common council of said city.” (Laws 1854, p. 866, § 15.) The office of a certiorari is to bring up the record of the proceeding sought to he reviewed; and it is properly directed to the officer, or body, having the legal custody thereof. The record, in cases like those under consideration, would not he complete unless it showed the authority of the commissioners. Hence, in practice, the report of the commissioners contains a recital of the proceedings whereby they were appointed, or a certified copy of such proceedings is appended thereto. Ho express statute is necessary to legalize such a practice. It will be upheld, because it is right, and appropriate in itself. The returns show that it was pursued in the instances before us ; and therefore the petition for the appointment of commissioners, and the order appointing them, formed constituent parts of a single record, which was legally in the custody of the city corporation ; and by its return was brought before the court, as fully and directly as any other part of the same record. (Daniel v. Phillips, 4 T. R. 499.) Another answer to this suggestion is, that it comes too late. Any error in the direction of the writ, or in the return thereto, must be corrected by motion. All objection on the ground of such irregularities, is waived, by submitting to a hearing on the merits.
We do not intend to intimate any thing contrary to that which the court held on this subject in the cases of People ex rel. Crowell v. Lawrence, (36 Barb. 177,) and People ex rel. Porter v. Rochester, (21 id. 656.) Conceding that the order of the county court appointing the commissioners was conclusive, yet the case in 36 Barb, is a direct authority for the *144proposition that such order and the petition on which it was founded were properly before this court, upon the return.
III. We are also of the opinion that, independently of the questions before discussed, the commissioners were functi officio, at' the time they made their last report. ' The whole proceeding is regulated by statute. (Laws 1854, p. 866.) There is no provision authorizing the sending back of the commissioners’ report, after the same shall have been confirmed by the court. If the general power of the court embraces such an authority, (a question which we have not considered,) it has not been exercised. The first report of these commissioners was wholly set aside and annulled. After this they could not entertain jurisdiction of the matter again, without new proceedings. (Baldwin v. Calkins, 10 Wend. 181)
The proceedings under review must be reversed, with costs.